Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5, 7, 9, 11-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Moreno U.S. Pub 2012/0021373, and further in view of Kumar U.S. Pub 2009/0284161.

With regards to claim 1. Moreno teaches a high-power switch assembly comprising: 
(as shown in Moreno figure 1, item 40), 
a PCB driver electrically (as shown in Moreno figure 8, item 200; figure 8 is the PCB driver board inside figure 1 item 10 to control the LED) connected to said LED switch and having at least one output line (as shown in Moreno figure 7C, item 212; figure 7 shows the details of the wiring from the PCB connection point 202 and 204 of figure 8 to the LED thru wiring 212), 
said PCB driver comprising a switch debouncer electrically connected to said LED switch (see Moreno para [0059]; and figure 8 microcontroller performs a debounce function), 
said PCB driver comprising a mosfet driver (as shown in Moreno figure 8, item 236) electrically connected to said switch debouncer, 
but does not teach wherein when said LED switch is in the on position, said PCB driver outputs a high amperage on said output line.
However Kumar does teach when the LED switch is in the on position, the PCB driver outputs a high amperage on its output lines (see Kumar para [0064]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the driver to provide high power medical application of Moreno with the high current capabilities of the LED driver of Kumar to provide a single product that can provide various design goals of current output to save costs (see Kumar para [0034]).

    PNG
    media_image1.png
    786
    389
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    661
    201
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    588
    490
    media_image3.png
    Greyscale


With regards to claim 2. Moreno and Kumar disclose the high-power switch assembly of claim 1, and Moreno also teaches wherein said PCB driver further comprises a mosfet (as shown in Moreno figure 8, item 236), said mosfet comprising a gate electrically connected to said mosfet driver (236 gate is connected to 232), and a source operatively connected to said output of said PCB driver (236 source is connected to 204 which is an output to the LED).

With regards to claim 3. Moreno and Kumar disclose the high-power switch assembly of claim 1, and Moreno also teaches wherein said LED switch is a momentary switch (see Moreno para [0044]).

With regards to claim 5. Moreno and Kumar disclose the high-power switch assembly of claim 1, and Moreno also teaches wherein said LED switch is an on/off switch (see Moreno para [0044] the switch turns the LED on and off).

With regards to claim 7. Moreno and Kumar disclose the high-power switch assembly of claim 1, and Moreno also teaches further comprising an encapsulation sleeve, and said LED switch and PCB driver are disposed within said encapsulation sleeve (as shown in Moreno figure 1, item 20).

With regards to claim 9. The high-power switch assembly of claim 7, and Moreno also teaches wherein said encapsulation sleeve is sealed to isolate said PCB driver and LED switch from the environment (see Moreno para [0032, 0034, 0040, 0045, 0047] describing the seals to protect the invention).

With regards to claim 11. Moreno and Kumar disclose the high-power switch assembly of claim 1, and Moreno also teaches wherein said PCB driver comprises a mosfet (as shown in Moreno figure 8, item 236).

With regards to claim 12. Moreno teaches a high-power switch assembly comprising: 
an encapsulation sleeve (as shown in Moreno figure 1, item 20), 
a PCB driver (as shown in Moreno figure 8, item 200; figure 8 is the PCB driver board inside figure 1 item 10 to control the LED) with at least one output line (as shown in Moreno figure 7C, item 212; figure 7 shows the details of the wiring from the PCB connection point 202 and 204 of figure 8 to the LED thru wiring 212), said PCB driver being disposed within said encapsulation sleeve (as shown in Moreno figure 5, item 120; figure 5 shows the inside details of the components inside sleeve 20 and figure 8 driver 200 is located on figure 7 item PCB 120), 
an LED switch (as shown in Moreno figure 1, item 40) operatively connected to said PCB driver and having an on and an off position (see Moreno para [0044] the switch turns the LED on and off), 
said PCB driver comprising a switch debouncer (see Moreno para [0059]; and figure 8 microcontroller performs a debounce function) electrically connected to said LED switch, 
said PCB driver comprising a mosfet driver (as shown in Moreno figure 8, item 236) electrically connected to said switch debouncer, 
but does not teach wherein when said LED switch is in the on position, said PCB driver outputs a high amperage on said output line.
However Kumar does teach when the LED switch is in the on position, the PCB driver outputs a high amperage on its output lines (see Kumar para [0064]). It would have been obvious to a person having ordinary skill in the art before the effective filing (see Kumar para [0034]).

    PNG
    media_image4.png
    774
    219
    media_image4.png
    Greyscale


With regards to claim 13. Moreno and Kumar disclose the high-power switch assembly of claim 12, and Moreno also teaches wherein said PCB driver further comprises a mosfet (as shown in Moreno figure 8, item 236), said mosfet comprising a gate electrically connected to said mosfet driver (236 gate is connected to 232), and a source operatively connected to said output line (236 source is connected to 204 which is an output to the LED).

With regards to claim 14. Moreno and Kumar disclose the high-power switch assembly of claim 12, and Moreno also teaches wherein said LED switch is a momentary switch (see Moreno para [0044]).

With regards to claim 16. Moreno and Kumar disclose the high-power switch assembly of claim 12, and Moreno also teaches wherein said LED switch is an on/off switch (see Moreno para [0044]).

Claims 4, 6, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Moreno U.S. Pub 2012/0021373 and Kumar U.S. Pub 2009/0284161 as applied to claims 3, 5, 14, and 16 above, and further in view of Kumar U.S. Pub 2009/0284161.

With regards to claim 4. Moreno and Kumar disclose the high-power switch assembly of claim 3, but do not teach wherein said LED switch comprises a resettable thermal breaker.
However Carling Technologies does teach said LED switch comprises a resettable thermal breaker (see Carling Technologies, C1005B-Series Thermal Circuit Breakers page 1). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the switch of Moreno and Kumar with the thermal protection switch of Carling Technologies to provide switching and circuit protection in a single package to reduce costs and save required space (see Carling Technologies, C1005B-Series Thermal Circuit Breakers page 1).

With regards to claim 6. Moreno and Kumar disclose the high-power switch assembly of claim 5, but do not teach wherein said LED switch comprises a resettable thermal breaker.
However Carling Technologies does teach said LED switch comprises a resettable thermal breaker (see Carling Technologies, C1005B-Series Thermal Circuit Breakers page 1). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the switch of Moreno and Kumar with the thermal protection switch of Carling Technologies to provide switching and circuit protection in a single package to reduce costs and save required space (see Carling Technologies, C1005B-Series Thermal Circuit Breakers page 1).

With regards to claim 15. Moreno and Kumar disclose the high-power switch assembly of claim 14 but do not teach wherein said LED switch comprises a resettable thermal breaker.
However Carling Technologies does teach said LED switch comprises a resettable thermal breaker (see Carling Technologies, C1005B-Series Thermal Circuit Breakers page 1). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the switch of Moreno and Kumar with the thermal protection switch of Carling Technologies to provide switching and circuit protection in a single package to reduce costs and save required space (see Carling Technologies, C1005B-Series Thermal Circuit Breakers page 1).

With regards to claim 17. Moreno and Kumar disclose the high-power switch assembly of claim 16, but do not teach wherein said LED switch comprises a resettable thermal breaker.
However Carling Technologies does teach said LED switch comprises a resettable thermal breaker (see Carling Technologies, C1005B-Series Thermal Circuit Breakers page 1). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the switch of Moreno and Kumar with the thermal protection switch of Carling Technologies to provide switching and circuit protection in a single package to reduce costs and save required space (see Carling Technologies, C1005B-Series Thermal Circuit Breakers page 1).

Allowable Subject Matter
Claims 8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

With regards to claim 8. In combination with the other limitations of the claims, the cited prior arts listed in the PTO-892 fail to teach “wherein said encapsulation sleeve comprises epoxy”.

With regards to claim 10. In combination with the other limitations of the claims, the cited prior arts listed in the PTO-892 fail to teach “wherein said output line of said PCB driver outputs sufficient amperage to power a marine pump”.

Claims 18-20 are allowed.

With regards to claim 18. In combination with the other limitations of the claims, the cited prior arts listed in the PTO-892 fail to teach “an encapsulation sleeve comprising an epoxy material of construction”. Claims 19 and 20 are allowed based upon their dependency to claim 18.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Inskeep U.S.Pub 2017/0033583 – High powered flashlight with environmental sleeve
Maglica U.S.Pub 2012/0262091 – High powered flashlight with environmental sleeve
Vetorino U.S.Patent 6,220,719 – High powered flashlight with environmental sleeve

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURTIS R. BAHR whose telephone number is (571)270-1057. The examiner can normally be reached M-TH 11-9:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURTIS R BAHR/Examiner, Art Unit 2844